MEMORANDUM OPINNION

                                                 No. 04-12-00421-CV

                                          IN RE Barry Dwayne MINFEE

                                          Original Mandamus Proceeding 1

PER CURIAM

Sitting:             Catherine Stone, Chief Justice
                     Phylis Speedlin, Justice
                     Marialyn Barnard, Justice

Delivered and Filed: July 18, 2012

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

            Barry Dwayne Minnfee seeks a writ of mandamus to compel the municipal court clerk to

file his cause. In his petition, Minnfee also alludes to the municipal court judge.

            This court’s mandamus jurisdiction is governed by section 22.221 of the Texas

Government Code, which expressly limits the mandamus jurisdiction of our court to: (1) writs

against a district court judge or county court judge in our district; and (2) all writs necessary to

enforce our jurisdiction. TEX. GOV’T CODE ANN. § 22.221 (West 2004). Thus, this court has no

authority to issue a writ of mandamus against a municipal court judge or municipal court clerk

unless it is necessary to enforce our jurisdiction. In re Gonzalez, No. 04-08-00652-CR, 2008
WL 4425907, at *1 (Tex. App.—San Antonio Oct. 1, 2008, orig. proceeding) (mem. op.)


1
    This proceeding does not arise out of any pending trial court cause.
                                                                                      04-12-00421-CV


(discussing mandamus jurisdiction involving municipal court); In re Collard, No. 05-06-00533-

CV, 2006 WL 1075029, at *1 (Tex. App.—Dallas Apr. 25, 2006, orig. proceeding) (mem. op.)

(discussing mandamus jurisdiction involving municipal court and its clerk). Minnfee does not

argue that issuance of the writ is necessary to enforce this court’s jurisdiction, nor does it appear

the relief is necessary for such purpose based on the petition. Accordingly, the petition for writ

of mandamus is dismissed for lack of jurisdiction.

                                                      PER CURIAM




                                                -2-